                    Case 4:21-cr-00155-BSM Document 11 Filed 06/11/21 Page 1 of 1


(Post. 4/4/12)




                                    UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF ARKANSAS

                                                        NOTICE


                 United States of America

                            V.                                     Case No.:      4:21CR00155-0l BSM

                      Jeffery L. Hill


TYPE OF CASE:
                              •     cIVIL            [K)cRIMINAL

[KJTAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE                                                        ROOM NO.
Richard Sheppard Arnold United States Courthouse             2D
500 W Capitol Avenue                                         DA TE AND TIME
Little Rock, AR 72201
                                                             7/19/2021 at 9:30 a.m.
TYPE OF PROCEEDING

JURY TRIAL before the Honorable Brian S. Miller, U.S. District Judge.

OTAKE NOTICE that a proceeding in this case has been continued as indicated below:

PLACE                            DA TE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                 SCHEDULED                   AND TIME




                                                             JAMES W. McCORMACK, CLERK
                                                             U.S. MAGISTRATE JUDGE OR CLERK OF COURT


                                                             F. Dunn
                                                             (BY) DEPUTY CLERK
